 



EXHIBIT 10.31.10
AMENDMENT AND AFFIRMATION OF GUARANTY
     This AMENDMENT AND AFFIRMATION OF GUARANTY is made as of February 28, 2007,
by and among SAFEGUARD DELAWARE, INC. (“SDI”), SAFEGUARD SCIENTIFICS (DELAWARE),
INC. (“SSI”; collectively with SDI, “Guarantors”, each, a “Guarantor”) and
COMERICA BANK (“Bank”).
RECITALS
     Bank and LAUREATE PHARMA, INC. (“Borrower”) are parties to that certain
Loan and Security Agreement dated as of December 1, 2004, as amended, including
without limitation by that certain First Amendment to Loan and Security
Agreement dated as of January 31, 2005, that certain Second Amendment to Loan
and Security Agreement dated as of May 6, 2005, that certain Third Amendment to
Loan and Security Agreement dated as of June 20, 2005, that certain letter
agreement dated as of January 28, 2006, that certain Fourth Amendment to Loan
and Security Agreement dated as of February 28, 2006, that certain Fifth
Amendment to Loan and Security Agreement dated as of August 2, 2006
(collectively, the “Loan Agreement”). Guarantors executed for the benefit of
Bank an Unconditional Guaranty dated as of December 1, 2004, as amended from
time to time, including by that certain Affirmation and Amendment of Guaranty
dated as of May 6, 2005, that certain Affirmation and Amendment of Guaranty
dated as of June 20, 2005, that certain Affirmation of Guaranty dated as of
February 28, 2006, and that certain Affirmation of Guaranty dated as of
August 2, 2006 (the “Guaranty”), guarantying amounts owing by Borrower to Bank.
Borrower and Bank propose to enter into a Sixth Amendment to Loan and Security
Agreement of even date herewith (the “Amendment’), which amends the Loan
Agreement by, among other things, extending additional credit and extending the
maturity date. Bank has agreed to enter into the Amendment provided, among other
things, that each Guarantor consents to the Amendment and agrees that the
Guaranty will remain effective. In addition, the parties desire to amend the
Guaranty in accordance with the terms of this Amendment and Affirmation.
AGREEMENT
     NOW, THEREFORE, each Guarantor agrees as follows:
     1. The reference to $9,500,000 in the first paragraph of the Guaranty is
amended to read $15,000,000.
     2. Each Guarantor consents to the execution, delivery and performance by
Borrower of the Amendment and the documents and instruments executed in
connection therewith. The Guaranty is and shall remain in full force and effect
with respect to Borrower’s Obligations (as defined in the Loan Agreement) as
modified by the Amendment and otherwise. Each Guarantor confirms that such
Guarantor has no defenses against its obligations under the Guaranty.
     3. The Guaranty, as amended, shall be and shall remain in full force and
effect in accordance with its terms and hereby is ratified and confirmed in all
respects. Except as expressly set forth herein, the execution, delivery, and
performance of this Amendment and Affirmation shall not operate as a waiver of,
or as an amendment of, any right, power, or remedy of Bank under the Guaranty,
as in effect prior to the date hereof. Each Guarantor ratifies and reaffirms the
continuing effectiveness of all instruments, documents and agreements entered
into in connection with the Guaranty.
     4. Each Guarantor represents and warrants that the Representations and
Warranties contained in the Guaranty are true and correct as of the date of this
Amendment and Affirmation. Unless otherwise defined, all capitalized terms in
this Amendment and Affirmation shall be as defined in the Guaranty. This
Amendment and Affirmation may be signed in two or more counterparts, each of
which shall be deemed an original and all of which shall constitute one
instrument.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned have executed this Amendment and
Affirmation of Guaranty as of the first date above written.

                  SAFEGUARD DELAWARE, INC.
 
           
 
  By:   /s/ Steven J. Feder    
 
           
 
           
 
  Title:   Vice President    
 
                SAFEGUARD SCIENTIFICS (DELAWARE), INC.
 
           
 
  By:   /s/ Steven J. Feder    
 
           
 
           
 
  Title:   Vice President    
 
                COMERICA BANK
 
           
 
  By:   /s/ Beth Kinsey    
 
           
 
           
 
  Title:   Senior Vice President    

2.